DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asenov (US 2017/0040449, newly cited) in view of Min (US 2012/0161318, newly cited.)
Regarding claim 1, in figs. 1A and 2A, Asenov discloses a semiconductor device MOSFET (para [0018]) comprising:
an N-well region including two P-type impurity diffusion regions (these regions could be the opposite dopants due to the type of the transistor, NMOS or PMOS, paras [0019] AND [0045]);
a first gate electrode above the N-well region 230 between the two P-type impurity diffusion regions, the first gate electrode being opposed to the N-well region via a gate insulating film 220 (para [0042]);

a first contact 270 heavily doped second semiconductor and a first conductor 290, a core of the first contact being filled in with the first conductor, the second semiconductor being provided on the single-crystal first semiconductor and between the single-crystal first semiconductor and the first conductor, and including P-type impurities depending on the type of the transistor (para [0045].)
Asenov further discloses that the heavily doped semiconductor 270 is made of semiconductor material, except further mention that the material is polycrystalline semiconductor. Nevertheless, polycrystalline semiconductor is widely known to one of ordinary skill in the art because it is widely available/known and facilitates the process of doping. For example, Min, in fig. 6, discloses ana analogous semiconductor device including gate 306 formed between source/drain regions 303/304 on a substrate 300 and a source/drain contact structure 310/312. The contact structure is further made of polycrystalline semiconductor (para [0078].)
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to use the known material as taught in order to take the advantage.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asenov and  Min as applied to claim 1 above.
In regard to claims 13-14, the above combination discloses all of the claimed limitations as mentioned. As mentioned, Asenov teaches the doped region as a p-type impurities, except the exact amount of the concentration as currently claimed. However, the concentration of the dopant is easily be altered during a routine of manufacturing in order to control the mobility and resistance of the element. It is known to one of ordinary skill in the art. Thus, it is considered to be a non-critical feature of the device. The specification contains no disclosure of either the critical nature of the claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen the 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”)
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asenov and Min as applied to claim 1 above, and further in view of Nakatsuji et al. (US 10,355,017, previously cited, hereinafter, Nakatsuji.)
Regarding claim 15, the above combination of Asenov and Min discloses all of the claimed limitations. The combination also further discloses a second transistor formed on a same substrate that 
a P-well region including two N-type impurity diffusion regions 732N and 734N (identical with the above region with different dopant type;
a second gate electrode 754 above the P-well region between the two N-type impurity diffusion regions, the second gate electrode and the P-well region being opposed to each other via a gate insulating film 750; and
a third contact 782N on at least one of the two N-type impurity diffusion regions, no columnar single-crystal semiconductor being included between the third contact and the at least one of the two N-type impurity diffusion regions. See Nakatsuji’s fig. 12. The second transistor provide a complementary structure that is known in the art as a CMOS structure that provides a load or drive in an IC circuit. This is also common in the art.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to include the transistor as taught in order to take the advantage.
Regarding claim 16, Nakatsuji further discloses the device further comprising:
a multilayer body, the staircase region, 200, for example, provided in a layer above a top surface of the second semiconductor, the multilayer body including alternately stacked insulating layers 132, 232 and conductive layers 146 and 246; and
a plurality of pillars 58, 88, 86, for example, each penetrating the multilayer body, intersection portions between the pillars and the conductive layers functioning as memory cells. See Nakatsuji’s fig. 13.
Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, YU et al. (US 2017/0236746 and KIM et al. (US 2016/0343660.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707.  The examiner can normally be reached on M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NATHAN W HA/Primary Examiner, Art Unit 2814